Order, Supreme Court, New York County (Herman Cahn, J.), entered March 14, 1995, which denied defendant Sky-Lift Corporation’s motion for partial summary judgment on its counterclaims, unanimously affirmed, with costs.
The IAS Court properly denied defendant-appellant’s motion for payment for alleged extra work performed on the construction project since issues of fact exist with respect to, inter alia, the interpretation of the main contract and subcontract, whether the work performed constituted "extra work” and whether the work orders submitted by Sky-Lift were signed by an authorized representative of plaintiff and actually directed that the "extra” work be performed. Concur—Murphy, P. J., Sullivan, Ellerin, Ross and Mazzarelli, JJ.